Citation Nr: 0900454	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  00-12 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


REMAND

The veteran served on active duty from May 1972 to March 
1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California in which service connection for a 
chronic acquired psychiatric condition was denied.

The veteran testified before a Veterans Law Judge in April 
2001. A transcript of the hearing is associated with the 
claims file. The case was remanded in July 2001.  Since then, 
the Veterans Law Judge before whom the veteran testified has 
retired.

In December 2008 the veteran was afforded an opportunity to 
testify before a Veterans Law Judge who would participate in 
this decision.  He responded in the same month that he wished 
to have a new hearing, and that he wished to appear before a 
Veterans Law Judge of the Board via video teleconference from 
his local RO.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before the Board by video 
teleconference to be held at the Oakland, 
California RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




